Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 6/14/22 has been entered.  Claims 10, 12-14, 17, 20, and 24-26 are currently pending examination, claims 1-9, 11, 15-16, 18-19, and 21-23 have been cancelled by applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-14, 17 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruce (US 2005/0276686) in view of Morrison et al (US 6,197,424; hereafter Morrison) and Vine et al (US 4,936,745; hereafter Vine)
Claim 10: Bruce teaches a method comprising:
forming an air seal for a gas turbine engine, the seal having a substrate and a ceramic member that has a plurality of closed pores within a ceramic matrix, wherein the closed pores are not fluidly interconnected with each other or with a surrounding environment (no connected porosity) (see, for example, abstract, [0002],  [0051], [0053], claim 1, Fig 3-4), 
first forming includes compacting (forming under pressure) a ceramic powder and a fugitive material (fugitive pore forming agent) to a compacted shape (formed / shaped shape) (see, for example, [0048], [0056-0057]), 
thermally removing the fugitive material from the compacted shaped to leave intra-particle pores in place of the fugitive material between particles of the ceramic powder (see, for example, [0056])),
sintering the compacted ceramic powder to cause diffusion of the ceramic powder to form the ceramic matrix, the sintering causing densification of the ceramic powder around the intra-particle pores to thereby form closed pores (see for example, [0048], [0056-58] claim 26),
Bruce has taught the method as suitable for producing porous ceramic material from which seals can be fabricated, further in gas turbine engines (See, for example, abstract, [0002]), but it does not explicitly teach the seals as forming a blade outer air seal for a gas turbine engine.  Morrison teaches a method of preparing porous ceramic seals for gas turbine engines (See, for example, abstract, figs).  Morrison further teaches wherein such closed porous ceramic seals materials can preferably be used to seal blade tips within gas turbines as they exhibit requisite abradability (See, for example, Fig 6, col 10 lines 31-42). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have formed the gas turbine engine sealing as a blade out air seal for a gas turbine engine, as such porous ceramic sealing materials are known in the art to serve in such applications as they exhibit desirably abradability enhancing engine efficiency.  
Morrison further teaches where such blade outer air seals are formed by first separately forming and firing the porous ceramic member then subsequently bonding the sealing structure to the surface of the substrate (See, for example, col 8 lines 28-32, Fig 1).  
Bruce teaches wherein the fugitive pore forming agents include polymers (See, for example, [0056]), but is silent as to polymer species, so it does not explicitly teach polyester or polymethylmethacrylate.  Vine teaches a method of using fugitive pore forming agents to control porosity in sinterable materials for turbine seal applications  (See, for example, abstract, col 3 lines 22-60).  Vine further teaches that fugitive pore forming agents conventionally include polyester (See, for example, col 3 lines 22-38).  As both Bruce and Vine are directed to using fugitive pore forming agents to aid in control of porosity in turbine engine sealing applications, it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated polyester as the fugitive pore forming agent as such material is taught as conventional fugitive pore formers in the art and as it achieves the predictable result of being combustible and leaving void space there behind.  
Claims 12, 17, 24, 25: Bruce further teaches wherein the ceramic matrix is selected from zirconia (see, for example, [0053], [0055], claim 27).  
	 Claim 13: Bruce and Vine further teaches wherein the ceramic member has about 10% / 20% to about 35% by volume closed pore porosity (See, for example, Bruce [0051]], Vane abstract, claim 1).  
Claim 14: Bruce in view of Morrison and Vine teach the method of claim 13 above, and as Bruce possesses some degree of porosity, complete full sintering / densification inherently has not been reached, otherwise the article would be 100% dense (no porosity) (See, for example, col 2 lines 49-65, and claims).   As full sintering has not occurred, thus the structure is not fully equiaxed. 
Claim 26: Morrison further teaches wherein there is a bond coat (adhesive layer 9) between the substrate (8) and the ceramic member (10) (see, for example, Fig 1, col 8 lines 28-42).  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruce in view of Morrison and Vine as applied to claims 10 above, and further in view of Kaznoff et al US 3,803,273; hereafter Kaznoff)
Claim 20: Bruce in view of Morrison and Vine teaches the method of claim 10 above, Bruce further teaches wherein the porous oxide material undergoes compaction in a green state (See, for example,[0056-0058]), but is silent as to its green compacted density.  Kaznoff teaches a method of compacting oxides (See, for example, abstract).  Kaznoff further teaches wherein the green compaction of such oxide ceramics is predictably performed to 50% of theoretical density to assist in controlling ultimate grain size and density (See, for example, abstract, col 2 lines 15-35, and col 4 lines 30-40).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated compaction of the ceramic powder to 50% theoretical density as such a density aid in control of ultimate grain size and resulting sintered density; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Additionally / alternatively as the green / compacted density influences the sintered density it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a compacting to a density within the claimed range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments that the references do not teach the amended content of claim 10 are unconvincing in view of newly-cited Bruce and Morrison as discussed in the rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712